Exhibit 10.9

AMENDMENT NO. 1

Dated as of May 2, 2017

to

INDEPENDENCE REALTY trust, inc.

LONG TERM Incentive Plan

(Amended and Restated as of May 12, 2016)

 

 

Pursuant to Article 15 of the Independence Realty Trust, Inc. Long Term
Incentive Plan (the “Plan”) the Compensation Committee of the Board of Directors
of Independence Realty Trust, Inc. desires to amend the Plan and related Awards
to allow for a modification of its withholding rules with respect to Federal
income and other tax obligations.   Accordingly, effective as of the date set
forth above, Section 16.2 the Plan is hereby amended and restated as follows:

 

16.2 WITHHOLDING.  The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan.  With respect to withholding required upon any taxable event under the
Plan, the Committee may, at the time the Award is granted or thereafter, require
or permit that any such withholding requirement be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the maximum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.  All such elections shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

To record the adoption of this Amendment No. 1, the Compensation Committee of
the Board of Directors has authorized the undersigned to execute this Amendment
to be executed as of the date set forth above.  

 

INDEPENDENCE REALTY TRUST, INC.

 

By:  /s/ James J. Sebra

Name:  James J. Sebra

Title:  Chief Financial Officer & Treasurer

 

 

 

